SAVOY, Judge.
This is a suit by plaintiff for the recovery of damages in the nature of personal injuries, and is related to and has been consolidated with the suit entitled, Anderson et al. v. Fontenot et al., 163 So.2d 366.
The issues involved are identical with those which have been considered in the consolidated case, and for the reasons set forth in our opinion therein, the judgment appealed from is affirmed. The costs of appeal are to be borne equally by appellants, Norwich Union Fire Insurance Society, Ltd. and St. Paul Fire and Marine-Insurance Company.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.
FRUGÉ, J., recused.